Title: To James Madison from Azel Gates, 25 March 1815
From: Gates, Azel
To: Madison, James


                    
                        Sir,
                        Cantonment near Buffalo (N.Y.) March 25th. 1815.
                    
                    Please excuse the freedom I have taken in addressing myself to you, Contrary to the Customs of military usage. The apology which I have to offer for my intrution has been induced from the frequent application made by officers of the army to the War department, for their Commissions, which have not been furnished. I am informed that the Army is reduced to 10,000, and the third Lieutenants excluded, which rank I hold in the 5th. Regt. of Infantry; in which Regt. I had the honor of Serving as a private Soldier, and had the good fortune to be appointed an Ensign from the Station of an orderly Sergeant, and Since promoted to a third Lieutenant. I would also state that I never had the honor of being officially notified of my first appointment or Subsequent promotion, except by the notification of the Register which is frequently incorrect. Having, in all probability, shortly to retire from the army, and again become a Citizen; it would afford me much pleasure, if you would have the goodness to order on my Commission. I should feel myself much honored to receive one from under your hand, as it would be particularly gratifying to myself and friends. I am with the highest Consideration and respect Your Obt. Servt.
                    
                        Azel Gates3rd. Lieut. 5th. U.S. Infy.
                    
                